Citation Nr: 1647146	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  09-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the United States Army during the Vietnam War Era from January 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.

In March 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.

In July 2011 and in August 2014, the Board remanded the claim for further development.  As that development is now complete, the case returns to the Board for appellate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In May 2016, the RO granted service connection for radiculopathy of the right and left lower extremities.


CONCLUSION OF LAW

The benefit sought on appeal has been granted as to the issue of entitlement to service connection for a neurological disorder of the lower extremities; there is no allegation of error of fact or law concerning that issue.  38 U.S.C.A. § 7105 (West 2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran originally submitted a claim for service connection for a neurological disorder of his lower extremities, claim as peripheral neuropathy.  At his hearing before the Board in March 2011, he asserted that his peripheral neuropathy was related to herbicide exposure during his military service or was secondary to diabetes mellitus and/or a lumbar spine disorder.  However, the Veteran is not service connected for diabetes mellitus.  In May 2012, he stated that he was amending his claim from peripheral neuropathy secondary to diabetes mellitus to peripheral neuropathy secondary to a low back condition.  

The Veteran has described his symptoms as shooting pains in his legs and feet; and as pain that travels down his spine and legs to his knees and feet giving him a numbness.  See Statements from the Veteran dated in June 2007 and August 2007.  His symptoms have been variously diagnosed as sciatica, peripheral neuropathy, and radiculopathy of the lower extremities.  See Private treatment records, dated in July 2004, March 2005, and June 2005; VA treatment records, dated in December 2006 and June 2010; and VA examination reports, dated in April 2016.  

In May 2016, while the appeal was pending, the RO granted the Veteran service connection for lumbar strain with intervertebral disc syndrome and service connection for radiculopathy of the right and left lower extremities, as secondary to the service-connected disability of lumbar strain with intervertebral disc syndrome.  

Since the Veteran's claim of service connection for peripheral nerve disease of the lower extremities was granted by the May 2016 rating decision, there is effectively no longer any allegation of error of fact or law concerning that issue and there remains no case or controversy.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  

Accordingly, the Board will dismiss the appeal of the issue of entitlement to service connection for a neurological disorder of the lower extremities.


ORDER

The appeal of the issue of entitlement to service connection for a neurological disorder of the lower extremities is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


